Citation Nr: 1536969	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for residuals of a left shoulder dislocation, rated currently as 40 percent disabling.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 through December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which among other issues, denied the Veteran's claim for a disability rating higher than 40 percent for status post replacement, left shoulder dislocation.  The Veteran perfected a timely appeal.

This matter was remanded previously by the Board in August 2014 for further claims development, to include affording the Veteran a new VA examination of his left shoulder and readjudication of the matter by the agency of original jurisdiction (AOJ).  The Board is satisfied that the ordered development has been performed.

This appeal also initially included issues concerning the Veteran's entitlement to service connection for hypertensive retinopathy, service connection for a claimed acquired psychiatric disorder, and an increased disability rating for hypertension, rated as 10 percent disabling.  The issues concerning the Veteran's claimed hypertensive retinopathy and hypertension were both denied in the Board's August 2014 decision and remand, and hence, are adjudicated fully.  During subsequent claims development, the Veteran's claim for service connection for an acquired psychiatric disorder (in this case, major depressive disorder) was granted in a June 2015 rating decision.  The Veteran has, to date, not indicated any continuing disagreement with the assigned effective date or initial disability rating.  Accordingly, issues concerning the Veteran's claimed hypertensive retinopathy, service-connected hypertension, and newly service-connected psychiatric disorder do not remain on appeal.

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an August 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For all periods relevant to this appeal, residuals associated with the Veteran's service-connected left shoulder dislocation consists of left glenohumeral joint osteoarthritis that has been manifested by pain, fatigue, weakness, and loss of left shoulder motion with unfavorable ankylosis during abduction to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for residuals of a left shoulder dislocation are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5051, 5120-5122, 5200-5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a November 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected left shoulder disability.  Consistent with Dingess, the letter also included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's claim for a higher disability rating was adjudicated for the first time in the RO's March 2010 rating decision.  Thus, because the VCAA notice in this case was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  VA examinations for the Veteran's left shoulder were conducted in July 2010 and September 2014.  Moreover, evidence received since the most recent September 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his disability.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Higher Disability Ratings for Non-dominant Shoulder Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities of the musculoskeletal system are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

As is noted in a September 2014 VA examination report, the Veteran is right hand dominant; hence, his left shoulder is non-dominant.  Throughout the course of this appeal, the Veteran's right shoulder disability has been rated as being 40 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202.  Under those criteria, non-dominant shoulder disabilities that are manifested by fibrous union of the humerus are assigned a 40 percent disability rating.  A 50 percent disability rating is warranted where the evidence shows impairment of the humerus due to nonunion or false flail joint.  A maximum schedular 70 percent disability rating is assigned where the disability at issue is marked by loss of the humerus head or flail shoulder.

Although the Veteran does not urge the application of any specific rating code or regulatory provision, the Board has considered potential application of other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other rating criteria for shoulder disabilities are available under DCs 5200 (for ankylosis of the scapulohumeral articulation), 5201 (for loss of motion of the arm), and 5203 (for impairment of the clavicle and scapula such as malunion, nonunion, or dislocation).  Those criteria, however, do not provide for disability ratings higher than 40 percent.  As such, those criteria do not assist the Veteran in his appeal.

Still other criteria are expressed under DC 5003, which pertain to disabilities due to degenerative arthritis.  That criteria, however, instructs that ratings are to be assigned on the basis of demonstrated loss of motion under the appropriate DC for the joint involved.  As noted above, DC 5201 pertains to loss of disabilities due to loss of motion of the arm; however, does not provide for a disability rating higher than 40 percent.

DCs 5051 and 5120 through 5122, which pertain to disabilities due to shoulder replacement with prosthesis and due to amputations of the left upper extremity, each provide for the assignment of disability ratings higher than 40 percent.  As discussed below, however, the Veteran's left shoulder disability has not necessitated a shoulder replacement procedure or placement or use of a prosthesis, and, has not necessitated amputation of any portion of his left upper extremity.  Indeed, as discussed below, the extent of disability attributable to the Veteran's left shoulder does not approach the extent of disability that is equivalent to either amputation or use of a prosthesis.  For these reasons, the Board will not consider application of DCs 5051 or DCs 5120 through 5122 in this case.

Subject to the foregoing, the Board turns to the relevant evidence in the record.  VA treatment records dated through July of 2010 note continuously the ongoing diagnosis of shoulder arthralgia.  They do not, however, document any examination or treatment for the Veteran's left shoulder.  Notably, VA treatment records dated January 2009, June 2009, and February 2010 each remarks that the Veteran's shoulder arthralgia was "stable."

During a July 2010 VA examination, the Veteran reported that he was having daily left shoulder pain which he described as being a seven out of 10 in severity.  He indicated a prior history of left shoulder surgery in 1975, but did not report having any other surgery.  

An examination of the left shoulder and upper extremity revealed essentially normal neurological findings.  Demonstrated ranges of left shoulder motion included painless forward flexion to 60 degrees; painless internal rotation to 30 degrees; and, painless external rotation to 25 degrees.  Apparently, exquisite pain was reported by the Veteran beginning at the endpoints of recorded motion.  Repetitive left shoulder motion was productive of increased pain; however, the examiner is not clear as to whether the increased pain symptoms caused any further loss of motion or loss of function.  The acromioclavicular joint was painful during palpation, but, there was no evidence of spasm or significant guarding.  X-rays of the left shoulder indicated extensive osteoarthritis of the glenohumeral joint with a "goat's bead" deformity of the humerus.  It is unclear as to whether there was any fibrous union, nonunion, or loss of the humerus head.

The examiner noted that the Veteran's left shoulder disability was productive of pain and loss of motion, but stated that he was unable to quantify the extent of loss of function attributable to his left shoulder disability.  No explanation was given as to why such an opinion could not be given.

In September 2014, the Veteran was afforded a new VA examination of his left shoulder.  At that time, he reported that he was having ongoing problems due to loss of motion, pain, and weakness in the shoulder.  He reported that his shoulder pain woke him at night and seemed to be aggravated by the weather.  He stated that he remained unemployed.  Again, he did not report any ongoing or current treatment.

On examination, demonstrated left shoulder motion included 10 degrees of forward flexion, abduction, external rotation, and internal rotation.  Pain was noted during motion in all planes and during weightbearing.  Repetitive motion tests could not be performed due to reported pain, weakness, and fatigue.  Muscle strength of the left shoulder was decreased to 2/5.  Unfavorable ankylosis was seen in abduction at 25 degrees or less from the side.  X-rays were positive for degeneration in the shoulder.  There was no evidence of rotator cuff, clavicle, scapula, acromioclavicular joint, or sternoclavicular joint involvement.  Importantly, for purposes of this analysis, there was no evidence of instability or impairment or malunion of the humerus.

The examiner diagnosed glenohumeral joint osteoarthritis.  In terms of function, the examiner determined that the Veteran was unable to perform any overhead activities.  Still, the examiner opined that the level of functional impairment in the left shoulder did not approach the level equivalent to the level of function that would result from amputation and prosthesis of the left upper extremity.

Based upon the foregoing evidence, the Veteran is not entitled to a disability rating in excess of 40 percent for residuals associated with his left shoulder dislocation.  In that regard, objective findings from the July 2010 and September 2014 examinations show that the Veteran has had painful and weak left arm motion and unfavorable ankylosis marked by limited abduction to 25 degrees from the side.  Although the evidence indicates clearly that there is radiologically confirmed degeneration of the left humerus, there is no indication of malunion or loss of the humerus head.  On the contrary, the September 2014 observed that there was loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  Given the medical findings in the record, the criteria for a disability rating higher than 40 percent under the criteria of DC 5202 are not met.

Mindful of the additional criteria identified by the Court in DeLuca, the Board acknowledges that the Veteran's left shoulder arthritis has been productive of pain, weakness, and diminished left arm motion.  The ranges of motion are discussed above, and in addition, the Board notes that all motion of the right shoulder have consistently been accompanied by reported pain and fatigue, and indeed, was reduced to 10 degrees in all planes during the September 2014 examination.  Nonetheless, even taking into consideration the Veteran's reported pain and the extent of lost motion, the Board concludes that the disability picture shown in the evidence does not appear to be consistent with the humerus impairment contemplated for a disability rating higher than 40 percent.  In that regard, the September 2014 examiner noted that the Veteran was limited only to the extent that he was unable to perform overhead work and did not note any other impairment of function or activities of daily living.  The examiner remarked further that the extent of demonstrated functional loss was not equivalent to amputation of or placement of a prosthetic on the left upper extremity.  Under the circumstances, even while taking into consideration the Veteran's reported pain and weakness, the criteria for a higher disability rating are not met.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5201 (2014).

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, the record does not show that the severity of the Veteran's left shoulder disability has been so exceptional or unusual that consideration of an extra-schedular disability rating is warranted.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. 111.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not show that either the Veteran's left shoulder disability presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under DC 5202; however, the Veteran's disability has not been shown to have been productive of an overall disability picture that is consistent with a higher disability rating under that criteria.  As such, it cannot be said that the available schedular ratings for the Veteran's left shoulder disability are inadequate.  Moreover, to the extent that the Veteran's disability might have impacted his overall daily and occupational functioning, there is simply no evidence that the left shoulder disability resulted in marked interference with his employment.  Toward that end, and as already observed, the September 2014 VA examiner noted that the Veteran was limited only to the extent that he was unable to perform overhead work.  No specific limitations of other occupational functioning or activities of daily living were noted.  Indeed, to the extent that the Veteran has expressed difficulties functioning in his claims submissions and lay statements, he does not appear to attribute those problems to his left shoulder disability.  Lastly, the Board notes that there is no evidence in the record that the Veteran's left shoulder disability has necessitated any surgery, hospitalization, or in-patient care.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's left shoulder disability are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already provided, are warranted by the evidence.  Indeed, the evidence indicates some progression of the Veteran's left shoulder disability marked by progressive loss of left arm motion.  Still, the degree of impairment shown upon examination has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for further staged disability ratings in connection with the Veteran's left shoulder disability.

Overall, the evidence does not show that the residuals of the Veteran's left shoulder dislocation meet the criteria for a disability rating in excess of 40 percent under any of the applicable rating criteria.  To that extent, this appeal is denied.


ORDER

An increased disability rating for residuals of a left shoulder dislocation, rated currently as 40 percent disabling, is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


